                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

ISSAC CHARLESTON                                     CIVIL ACTION NO. 5:18-0839

VERSUS                                               JUDGE TERRY DOUGHTY

RONNIE RICHARDSON                                    MAG. JUDGE MARK L. HORNSBY


                                              RULING

       Pending before the Court is Defendant Ronnie Richardson’s (“Richardson”) Motion for

Summary Judgment [Doc. No. 6]. Richardson moves the Court for dismissal of Plaintiff Issac

Charleston’s (“Charleston”) claims on the basis that he failed to exhaust his administrative

remedies. Charleston filed an opposition memorandum. [Doc. No. 9]. Richardson did not file

a reply memorandum.

       For the following reasons, Richardson’s motion is DENIED.

I.     ALLEGED FACTS AND PROCEDURAL BACKGROUND

       This is a civil rights suit, arising out of Charleston’s incarceration at Sabine Parish

Detention Center (“SPDC”). Charleston brought suit against Richardson, who, as Sheriff of

Sabine Parish, is charged with the safekeeping of prisoners in the SPDC. Charleston alleges that

he received medical treatment prior to his transfer to SPDC, and he had a form showing his

medically necessary scheduled follow-up visits. However, Charleston contends that SPDC failed

to provide the medical treatment, even after he filled out medical requests.

       SPDC has an ARP Policy, which was adopted on July 6, 2013. The Sheriff’s Department

also has a similar grievance procedure. While incarcerated at the SPDC as an inmate of the
Louisiana Department of Corrections, Charleston was subject to the ARP Policy. Charleston was

incarcerated at SPDC from August 23, 2017, to May 24, 2018.             Richardson contends that

Charleston did not file an ARP or a grievance about SPDC’s failure to provide medical treatment.

       On June 6, 2018, at a time he was not incarcerated, Charleston brought suit against

Richardson in the Eleventh Judicial District Court for the Parish of Sabine, State of Louisiana.

       On June 25, 2018, Richardson removed the case to this Court.

       On October 12, 2018, Richardson filed the instant Motion for Summary Judgment,

contending that Charleston’s federal and state law claims should be dismissed for failure to exhaust

his administrative remedies.

       On November 1, 2018, Charleston timely filed an opposition memorandum.

       Richardson did not file a reply, and the time to do so has now passed, and this matter is

ripe for the Court’s consideration.


II.    LAW AND ANALYSIS

       A.      Summary Judgment

       Summary judgment Ashall [be] grant[ed] . . . if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ FED. R.

CIV. P. 56(a). A fact is Amaterial@ if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A dispute about a material fact is Agenuine@ if the evidence is such that a

reasonable fact finder could render a verdict for the nonmoving party. Id.

       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

                                                 2
Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than Asome

metaphysical doubt as to the material facts.@ Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

       B.      Prison Litigation Reform Act

       Richardson moves the Court for summary judgment on Charleston’s federal civil rights

claims, contending that he failed to exhaust his administrative remedies, and he is now time

barred from doing so. Charleston responds that he is not subject to the provisions of the Prison

Litigation Reform Act because he was not incarcerated at the time that he filed this lawsuit.

Accordingly, he was not required to exhaust his administrative remedies.

       The Prison Litigation Reform Act (“PLRA”) provides:

       No action shall be brought with respect to prison conditions under section 1983 of
       this title, or any other Federal law, by a prisoner confined in any jail, prison, or
       other correctional facility until such administrative remedies as are available are
       exhausted.

42 U.S.C. § 1997e(a). Under the PLRA, “the term ‘prisoner’ means any person incarcerated or

detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent

for, violations of criminal law or the terms and conditions of parole, probation, pretrial release,

or diversionary program.” 42 U.S.C. § 1997e(h). If the PLRA is applicable, exhaustion is

mandatory. Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no question that exhaustion is

mandatory under the PLRA and that unexhausted claims cannot be brought in court.”) (citing

Porter v. Nussle, 534 U.S. 516, 524 (2002)). “[F]ailure to exhaust is an affirmative defense

under the PLRA, and . . . inmates are not required to specially plead or demonstrate exhaustion

                                                  3
in their complaints.” Jones, 549 U.S. at 216.

       However, Charleston argues that he was not incarcerated or detained in any facility at the

time he filed this lawsuit, and, thus, he is not subject to the PLRA’s exhaustion requirement.

Richardson did not respond to this argument.

       One of our sister courts has surveyed the law and stated as follows:

       Every circuit court to consider this issue has held that the PLRA’s exhaustion
       provision does not apply to individuals who had already been released at the time
       of filing. See Lesene v. Doe, 712 F.3d 584 (D.C.Cir. 2013); Talamantes v. Leyva,
       575 F.3d 1021 (9th Cir. 2009); Cofield v. Bowser, 247 F. App’x. 412 (4th
       Cir.2007); Norton [v. City of Marietta, OK,] 432 F.3d 1145 (10th Cir. 2005);
       Nerness v. Johnson, 401 F.3d 874 (8th Cir. 2005); Ahmed v. Dragovich, 297 F.3d
       201 (3rd Cir. 2002); Greig v. Goord, 169 F.3d 165 (2nd Cir. 1999). Further,
       although the Fifth Circuit has yet to rule on the applicability of the exhaustion
       provision in particular, it has held that that the PLRA’s attorney’s fees cap does
       not apply to individuals who were not incarcerated at the time of filing. Janes v.
       Hernandez, 215 F.3d 541, 543 (5th Cir.2 000) (“We agree with the Eighth and
       Seventh Circuits which have held that this Act applies to only those suits filed by
       prisoners.”). Like the exhaustion provision, the attorney’s fees cap pertains to any
       action brought by “a prisoner who is confined to any jail, prison, or other
       correctional facility.” 42 U.S.C. § 1997e(d). A single definition of “prisoner”
       applies to both the attorney's fees provision and the exhaustion requirement.
       Accordingly, both provisions bind only currently incarcerated or detained
       individuals.

Caddell v. Livingston, No. 4:14-CV-3323, 2015 WL 1247003, at *2 (S.D. Tex. Mar. 17, 2015).

       Given the plain language of the PLRA and the weight of this persuasive authority, which

Richardson has failed to counter at all, the Court finds that Charleston was not a prisoner at the

time he filed suit, and the exhaustion requirements of the PLRA cannot bar Charleston’s federal

civil rights claims. To this extent, Richardson’s Motion for Summary Judgment is DENIED.

       C.      State Law Claims

       Charleston also asserted state law claims against Richardson, contending that he violated

Charleston’s civil rights under state law and was negligent under several theories. Richardson

                                                 4
also moves for summary judgment on these claims. He contends that Charleston was required

to exhaust his administrative procedures under state law.

       Under Louisiana Revised Statute 15:1172(B)(1), “[a]n offender shall initiate his

administrative remedies for a delictual action for injury or damages within ninety days from the

day the injury or damage is sustained.” Further, “[i]f an offender fails to timely initiate or

pursue his administrative remedies within the deadlines established in Subsection B . . ., his

claim is abandoned, and any subsequent suit asserting such a claim shall be dismissed with

prejudice.” La. Rev. Stat. 15:1172(C). However, “[i]f at the time the petition is filed the

administrative remedy process is ongoing but has not yet been completed, the suit shall be

dismissed without prejudice.” Id.

       Richardson attaches an affidavit of Assistant Warden Ricky Harrell (“Harrell”), who

attests that Charleston failed to initiate any grievance, and, therefore, his state law claims should

be dismissed. He further submits that they should be dismissed with prejudice because the

ninety-day period has passed, and he cannot exhaust now.

       Charleston responds that Harrell’s affidavit does not address how the grievance policies

and procedures were made available to him, nor is there any other evidence regarding any

attempts to comply with the procedures or the adequacy of the procedure. Charleston moves the

Court, pursuant to Rule 56(d), to deny the motion at this time as premature and to allow

discovery to proceed.

       Rule 56(d) provides:

       If a nonmovant shows by affidavit or declaration that, for specified reasons, it
       cannot present facts essential to justify its opposition, the court may:

       (1) defer considering the motion or deny it;

                                                  5
       (2) allow time to obtain affidavits or declarations or to take discovery; or

       (3) issue any other appropriate order.

Assuming arguendo that the state statutory provisions bar unexhausted state law claims of civil

rights violations and negligence by a former “offender,” the Court agrees with Charleston that

the motion is premature. Accordingly, Richardson’s Motion for Summary Judgment on

Charleston’s state law claims is denied at this time, subject to re-urging once discovery is

complete.1

    III.       CONCLUSION

       For the foregoing reasons, Richardson’s Motion for Summary Judgment [Doc. No. 6] is

DENIED. The motion is denied on the merits as to Charleston’s federal civil rights claims and

may not be re-urged. The motion is denied as premature as to Charleston’s state law civil rights

and negligence claims. Richardson may re-urge his motion, if appropriate, as to Plaintiff’s state

law claims following the completion of discovery.

       MONROE, LOUISIANA, this 20th day of November, 2018.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




       1
         If and when a second dispositive motion is filed, the parties should address both the
applicability of the state statutory provisions when an “offender” has been released and,
factually, whether Charleston fully exhausted his administrative remedies.
                                                  6
